Citation Nr: 0531613	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-03 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to the service-connected 
residuals of an excision of a mass on the adductor muscle of 
the left leg. 

2.  Entitlement to service connection for a low back 
disability, to include as secondary to the service-connected 
residuals of an excision of a mass on the adductor muscle of 
the left leg. 
 
3.  Entitlement to a disability rating in excess of 10 
percent for residuals of an excision of a mass on the 
adductor muscle of the left leg. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
September 1978 and from November 1980 to June 1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for a 
right knee condition and degenerative disc disease (DDD) at 
L3-4.  The same decision also continued a 10 percent 
disabling rating for residuals of an excision of a mass on 
the adductor muscle of the left leg. 

The veteran presented testimony before the Board in June 
2003.  The transcript has been obtained and associated with 
the claims folder.  

The claims were previously before the Board in December 2003 
and remanded for further development and adjudication in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The directives of the remand not having been fully 
completed, the appeal is REMANDED to the RO via the Veterans 
Benefits Administration, Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran contends that he is entitled to service 
connection for right knee and low back disabilities.  
Specifically, he contends that he developed right knee and 
low back disorders as a result of an altered gait due to his 
service-connected residuals of an excision of a mass on the 
adductor muscle of the left leg. The veteran also asserts 
that he is entitled to a rating in excess of 10 percent 
disabling for residuals of an excision of a mass on the 
adductor muscle of the left leg due to such symptoms as pain, 
swelling, instability, laxity of the left knee joint, and 
giving out of the left leg. 
A preliminary review of the claims folder reveals the matters 
are not ready for appellate disposition.

Reason for Remand: Stegall Violation/VA Examination.  As 
noted in the Introduction, the claims were previously before 
the Board in December 2003.  At that time, they were remanded 
for further development and adjudication in accordance with 
the VCAA.  Specifically, the RO was instructed to schedule 
the veteran for an orthopedic examination to determine the 
severity of the residuals of the excised mass from the 
veteran's adductor muscle of the left leg.   The Board finds 
that the VA examination report dated in July 2005 failed to 
comply with the specific questions set forth in the numbered 
paragraphs of the December 2003 remand.  

In this regard, though the July 2005 VA examination set forth 
range of motion studies for the veteran's left hip and knee, 
the examiner failed to address the specific questions set 
forth regarding additional loss of range of motion due to 
pain, weakness, instability, excess fatigability or 
incoordination during the actual examination, during flare-
ups, or after repeated use over a period of time.  See DeLuca 
v. Brown, 8 Vet.App. 202, 206-08 (1995); 38 C.F.R. §§ 4.40, 
4.45 (1996).  As the Board errs as a matter of law when it 
fails to ensure compliance, further remand is mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  The examiner is 
asked to address the specific questions set forth in the 
numbered paragraphs below.  If the examiner who conducted the 
last examination is unable to provide the information 
required by the holding of the the United States Court of 
Appeals for Veterans Claims (Court) in DeLuca, another 
examiner should be asked to perform the examination.

Reason for Remand: Social Security Administration (SSA) 
Records.  The evidence of record indicates the veteran is a 
recipient of Social Security Administration (SSA) disability 
compensation.   Most recently, it was noted in the July 2005 
VA examination.  A copy of the Administrative decision, which 
awarded the disability benefits, has not been associated with 
the claims folder.  Moreover, the underlying treatment 
records utilized in reaching said determination have not been 
associated with the claims folder.  "As part of the 
Secretary's obligation to review a thorough and complete 
record, VA is required to obtain evidence from the Social 
Security Administration, including any decisions by the 
administrative law judge, and to give that evidence 
appropriate consideration and weight."  Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).  

Under 38 C.F.R. § 3.159(c) (2), VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to, medical and other records from the SSA.  VA will 
end its efforts to obtain records from a Federal department 
or agency only if VA concludes that the records sought do not 
exist or that further efforts to obtain those records would 
be futile. Id.  Therefore, VBA AMC should request a copy of 
the SSA disability determination and the underlying treatment 
records.

The Board notes that while a medical opinion was obtained in 
February 2005 with regard to the service connection claims 
for right knee and low back disabilities, in light of the 
outstanding SSA records, consideration of the claims should 
be deferred until the claims on appeal have been properly 
developed.
  
Accordingly, this case is REMANDED for the following:

1.  VBA AMC should obtain and associate 
with the claims file copies of any 
written decision concerning the veteran's 
award of SSA disability compensation.  
The request for records should include a 
request for a copy of any underlying 
treatment records utilized in reaching 
said determination. 

2.  If VBA AMC is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C. § 5103A (b) 
(2).

3.  After the above development has been 
completed, the VBA AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination to 
determine the severity of the residuals 
of the excised mass from the veteran's 
adductor muscle of the left.  The claims 
file must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner should be 
provided with the following instructions: 
the examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.

The examiner should review the results of 
any testing requested prior to completion 
of the report.  The examiner must provide 
a comprehensive report including complete 
rationales for all conclusions reached.  
If the examiner who conducted the last 
examination is unable to provide the 
information required by the holding of 
the the United States Court of Appeals 
for Veterans Claims (Court) in DeLuca, 
another examiner should be asked to 
perform the examination, if possible.  
The examiner should provide answers to 
the following questions:

a. What is the range of motion in the 
left knee, thigh, and hip as measured in 
degrees? Does the veteran experience 
instability in the left knee and/or hip 
as a residual of the excision of the mass 
in the left adductor muscle?  If so, 
please describe the extent of this 
instability.

b. Does the veteran experience pain on 
motion, weakened movement, excess 
fatigability, or incoordination during 
the examination as a result of his 
service-connected left leg disability?  
The examiner should report the extent of 
any additional range of motion loss due 
to pain caused by the residuals of the 
excision of the left adductor muscle.

c. To what extent does the veteran 
experience increased functional 
limitation (resulting from pain, 
weakness, instability, excess 
fatigability or incoordination) during 
flare-ups or after repeated use over a 
period of time?  If there is additional 
disability the examiner should report the 
degree of additional loss of motion due 
to such factors.  If the examiner cannot 
offer the requested opinion without 
engaging in speculation that fact should 
be noted and an explanation why provided.

d. What is the degree of the veteran's 
industrial impairment exclusively due to 
his service- connected residuals of a 
mass on his left adductor muscle?

If the veteran fails to report for this 
examination, the RO should then refer the 
claims folder with a copy of this remand 
to the appropriate healthcare 
professional in order to obtain medical 
opinions to questions posed in paragraphs 
(a) and (b) based on a document review of 
the claims file.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed. In particular the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures. The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated. 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the veteran's claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained. If the benefits 
requested on appeal are not granted to 
the veteran's satisfaction, the VBA AMC 
should issue a Supplemental Statement of 
the Case (SSOC). The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations pertinent to the 
issue currently on appeal. A reasonable 
period of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


